     Case: 1:20-cv-01361 Document #: 32 Filed: 05/15/20 Page 1 of 2 PageID #:1594




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

FITNESS ANYWHERE LLC,

              Plaintiff,                        Case No. 20-cv-01361

                                                Judge Harry D. Leinenweber
v.
                                                Magistrate Judge Susan E. Cox
SUZHOU ONE TWO THREE SPORTS
GOODS CO., LTD., et al.,

              Defendants.


                     NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Fitness

Anywhere LLC (“TRX” or “Plaintiff”) hereby dismisses this action with prejudice against the

following Defendants:

              Defendant Name                                    Line No.
            SAFIT Gymwear Store                                     4
              creativeonline100                                    21
                 jianguoqq5                                        22
                lwtbuybuy_5                                        24
                 zhonmeiq0                                         25
   Case: 1:20-cv-01361 Document #: 32 Filed: 05/15/20 Page 2 of 2 PageID #:1595




Dated this 15th day of May 2020.     Respectfully submitted,

                                     /s/ Jake M. Christensen
                                     Amy C. Ziegler
                                     Justin R. Gaudio
                                     Jake M. Christensen
                                     Greer, Burns & Crain, Ltd.
                                     300 South Wacker Drive, Suite 2500
                                     Chicago, Illinois 60606
                                     312.360.0080
                                     312.360.9315 (facsimile)
                                     aziegler@gbc.law
                                     jgaudio@gbc.law
                                     jchristensen@gbc.law

                                     Counsel for Plaintiff Fitness Anywhere LLC




                                        2
